United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
H.W., Appellant
and
DEPARTMENT OF JUSTICE, BUREAU OF
PRISONS, Tarrant, TX, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 13-1185
Issued: September 6, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
COLLEEN DUFFY KIKO, Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On April 17, 2013 appellant, through his attorney, filed a timely appeal of a March 6,
2013 decision of the Office of Workers’ Compensation Programs (OWCP) which affirmed a
denial ofhis request for disability compensation. Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.
ISSUE
The issue is whether appellant has met his burden of proof in establishing that he was
disabled for the period beginning August 9, 2010.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
This case was previously on appeal before the Board.2 In a March 1, 2012 decision, the
Board affirmed the March 14, 2011 decision denying appellant’s claim for disability. It found
that he failed to establish that he was disabled for the period commencing August 9 to 30, 2010,
as a result of his employment-related aggravation of acute asthmatic bronchitis. The facts and
history contained in the prior appeal are incorporated by reference.
In a February 27, 2012 report, Dr. John T. Dang, a Board-certified internist, noted that
appellant was seen in follow up for mold irritation. He indicated that the problem is a “workers’
compensation claim” and covered by the employing estblishment’s insurance. Dr. Dang advised
that appellant had returned to work full duty.
In a letter dated March 21, 2012, appellant’s representative requested reconsideration.
He submitted a statementand copies of photographs from appellant, who described his
continuing exposure to mold at the employing establishment.
In an April 23, 2012 statement, D.W. Gray, a safety manager, noted that the employing
establishment controverted the claim. He explained that the hospital still had carpeted areas, but
80 percent of it had been removed. Mr. Gray noted that the area in question had flooded in the
past but a supervised and trained inmate crew removed the water while restrooms were closed
until the problem was remedied.He explained that leaks occurred from a leaky water line and that
all areas in the employing establishment suspected of mold were identified and
remediated.Mr. Gray advised that the necessary departments were contacted and corrective
action was taken. He denied that appellant was placed in an unsafe environment.
By decision dated May 18, 2012, OWCP denied modification of its prior decision.
In a May 23, 2012 report, Dr. Dang diagnosed bronchiolitis, acute and noted that
appellant had returned to work full duty.
In a letter dated July 3, 2012, counsel requested reconsideration and submitted additional
evidence. In a June 1, 2012 report, Dr. Dang explained that he was appellant’s treating physician
for his work-related injury of September 29, 2008. He indicated that appellant developed a
respiratory condition, acute asthmatic bronchitis, which was caused by exposure to mold spores
in the workplace. Dr. Dang advised that the letter was to establish disability from August 9
to 30, 2010 as a result of the condition. He noted that appellant was unable to work because of
his chronic respiratory condition. Furthermore, “[appellant] could not be exposed to any mold
spores as this could cause his condition, (chronic cough, congestion and swollen glands) to
worsen.”
By decision dated July 16, 2012, OWCP denied appellant’s request for reconsideration
without a review of the merits on the grounds that his was insufficient to warrant review of its
prior decision.

2

Docket No. 11-1335 (issued March 1, 2012).

2

By letter dated December 18, 2012, counsel requested reconsideration.
In a September 28, 2012 report, Dr. Dang noted that appellant was seen for a recheck of
his mold inhalation injury. He advised that appellant was working and diagnosed acute
bronchiolitis and other infectious organism. Dr. Dang continued to treat appellant for his mold
inhalation and submit reports.
By decision dated March 6, 2013, OWCP denied modification of the prior decision. It
found that appellant did not submit any rationalized, probative and objective medical evidence to
support that he was disabled from performing his duties due to his accepted condition beginning
August 9, 2010.
LEGAL PRECEDENT
Under FECA,3 the term “disability” means the incapacity, because of an employment
injury, to earn the wages that the employee was receiving at the time of injury. Disability is thus
not synonymous with physical impairment, which may or may not result in an incapacity to earn
wages. An employee who has a physical impairment causally related to a federal employment
injury, but who nevertheless has the capacity to earn the wages he or she was receiving at the
time of injury, has no disability as that term is used in FECA.4 Furthermore, whether a particular
injury causes an employee to be disabled for employment and the duration of that disability are
medical issues which must be proved by a preponderance of the reliable, probative and
substantial medical evidence.5
Generally, findings on examination are needed to justify a physician’s opinion that an
employee is disabled for work.6 The Board has stated that, when a physician’s statements
regarding an employee’s ability to work consists only of a repetition of the employee’s
complaints that he or she hurt too much to work, without objective signs of disability being
shown, the physician has not presented a medical opinion on the issue of disability or a basis for
payment of compensation.7 The Board has held that a medical opinion not fortified by medical
rationale is of little probative value.8
ANALYSIS
Appellant filed claims for compensation alleging that he was totally disabled from
working for intermittent periods commencing August 9, 2010. In particular, he alleges that the
3

5 U.S.C. §§ 8101-8193.

4

Cheryl L. Decavitch, 50 ECAB 397 (1999).

5

Fereidoon Kharabi, 52 ECAB 291 (2001).

6

See Dean E. Pierce, 40 ECAB 1249 (1989); Paul D. Weiss, 36 ECAB 720 (1985).

7

John L. Clark, 32 ECAB 1618 (1981).

8

See George Randolph Taylor, 6 ECAB 986, 988 (1954).

3

employing establishment had mold, which aggravated his acute asthmatic bronchitis such that he
was unable to work. In its March 1, 2012 decision, the Board affirmed the March 14, 2011
decision denying appellant’s claim for disability. The Board found that he failed to establish that
he was disabled for the period commencing from August 9 to 30, 2010, as a result of his
employment-related aggravation of acute asthmatic bronchitis. Subsequent to OWCP’s
March 14, 2011 decision, counsel requested reconsideration and submitted additional evidence to
include a statement and photographs from appellant. However, the Board notes that the issue is
medical in nature. The Board finds that appellant did not submit any reasoned medical evidence
establishing total disability for this period of time.
In support of his claim for disability for the period August 9, 2010 and continuing,
appellant provided several reports from Dr. Dang. The June 1, 2012 report, in which Dr. Dang
indicated that appellant developed a respiratory condition, acute asthmatic bronchitis and opined
that it was caused by exposure to mold spores in the workplace. However, as noted in the
Board’s previous decision, the indoor microbial assessment conducted by Texas Mold Inspection
Services on October 15, 2010 revealed “no moisture sources observed and mold spore elevations
are considered insignificant.”It also found that a sample taken from appellant’s office contained a
spore count of chaetomium +19 which was considered insignificant.Dr. Dang also stated that his
report was to establish disability from August 9 to 30, 2010 as a result of appellant’s acute
asthmatic bronchitis. He opined that appellant was unable to work because of his chronic
respiratory condition. However, Dr. Dang did not provide rationale to explain how he arrived at
this opinion.He did not explain why, in light of the test findings of insignificant mold levels,
appellant’s employment would have contributed to total disability for the period at issue.The
Board has held that a medical opinion not fortified by medical rationale is of little probative
value.9Dr. Dang also indicated that appellant could “not be exposed to any mold spores as this
could cause his condition, (chronic cough, congestion and swollen glands) to worsen.” The
Board notes that this is speculative. The Board has held that speculative and equivocal medical
opinions regarding causal relationship have no probative value.10 While Dr. Dang’s February 27,
2012 report noted that appellant had not returned to work and that his problem was a workers’
compensation injury, he did not specifically explain why appellant’s exposure to workplace
substances caused total disability beginningAugust 9, 2010. Other reports from Dr. Dang either
do not provide medical reasoning in support of disability for the claimed period or do not offer
any specific opinion that appellant was disabled beginning August 9, 2010 due to his accepted
condition. Thus, they are insufficient to establish work-related disability for the claimed period.
The Board finds that appellant has failed to submit rationalized medical evidence
establishing his disability for the period August 9, 2010 and thus, he has not met his burden of
proof.

9

Michael E. Smith, 50 ECAB 313 (1999); Annie L. Billingsley, 50 ECAB 210 (1998).

10

Ricky S. Storms, 52 ECAB 349 (2001) (while the opinion of a physician supporting causal relationship need not
be one of absolute medical certainty, the opinion must not be speculative or equivocal). See alsoR.S., Docket No.
13-464 (issued June 25, 2013) (it is well established that the possibility of future injury constitutes no basis for the
payment of compensation).

4

Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant failed to establish that he was disabled beginning
August 9, 2010 as a result of his employment-related aggravation of acute asthmatic bronchitis.
ORDER
IT IS HEREBY ORDERED THATthe March 6, 2013 Office of Workers’
Compensation Programs’ decision is affirmed.
Issued: September 6, 2013
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

5

